Title: General Orders, 25 June 1780
From: Washington, George
To: 



Head Quarters [Whippany, N.J.,] Sunday June 25th 1780
Parole Leonidas  Countersigns Trim TroyWatchword Who’s here

The Troops to March and the Park to move tomorrow morning four o clock by the Left—Stark’s brigade to take Post on the left of Hand’s when it arrives.
Such of the Troops as may want Provisions are to draw and Cook this evening.
The Brigades to Post proper Picquets for their own security and to prevent their Soldiers straggling.

The General earnestly requests officers of all ranks to prevent as far as possible all unnecessary waste of meadows Pasturage or inclosures while on a March or in Camp—This is to be considered as a standing order.
A Sub. Serjeant Corporal and twenty one men from the 1st Pennsylvania brigade to mount at Head Quarters immediately.
